DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,281,710. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant.
Instant Application
U.S. Patent No. 11,281,710
Claim 1
A method, comprising: 

at an electronic device with one or more processors and memory, wherein the electronic device is associated with a media-providing service; 

obtaining a collection of images, each image in the collection of images being associated with a first set of text descriptors; 




obtaining a media item being associated with a second set of text descriptors; 




selecting a subset of the collection of images, including: 


concurrently presenting: 

a respective image of the subset of the collection of images; and 

the media item.
Claim 1
A method, comprising: 

at an electronic device with one or more processors and memory, wherein the electronic device is associated with a media-providing service; 

obtaining a collection of images, each image in the collection of images being associated with a first set of scores, including a respective first score associated with each respective text descriptor of a set of text descriptors; 

obtaining a media item being associated with a second set of scores, including a respective second score associated with each respective text descriptor of the set of text descriptors; 

selecting a subset of the collection of images based on the first set of scores and the second set of scores; and 

concurrently presenting: 

a respective image of the subset of the collection of images; and 

the media item.







selecting an initial subset of the collection of images, wherein the initial subset of the collection of images consists of images that share a text descriptor with the media item; 









obtaining a set of preferences for a user of the media-providing service; and 

selecting the subset of the collection of images from the initial subset of the collection of images based on the set of preferences for the user of the media-providing service; and
Claim 7

The method of claim 1, wherein selecting the subset of the collection of images based on the first set of scores and the second set of scores, includes: 

based on the first set of scores and the second set of scores, selecting an initial subset of the collection of images, wherein the initial subset of the collection of images consists of images that share a text descriptor with the media item.

Claim 9

The method of claim 7, wherein selecting the subset of the collection of images based on the first set of scores and the second set of scores includes: 

obtaining a set of preferences for a user of the media-providing service; and 

selecting the subset of the collection of images from the initial subset of the collection of images based on the set of preferences for the user of the media-providing service.


	All remaining claims in the instant application are analyzed similarly as shown above with respect to the remaining claims in U.S. Patent No. 11,281,710.
Allowable Subject Matter
	The primary reason for not making a prior art rejection is the inclusion of limitation(s) “selecting an initial subset of the collection of images, wherein the initial subset of the collection of images consists of images that share a text descriptor with the media item; obtaining a set of preferences for a user of the media-providing service; and 
selecting the subset of the collection of images from the initial subset of the collection of images based on the set of preferences for the user of the media-providing service”, which are not found in the prior art of record.  The closest possible prior art in this case is Waldo (US 10,140,515 B1), which teaches a music playlist may be generated based on images selected by a user on a computing device. For example, by using image classification and machine learning, image descriptors may automatically be associated with an image and the assigned image descriptors mapped to music descriptors associated with songs. Songs associated with the mapped music descriptors are identified and assembled in a playlist sent to the user's device. Additional images may be identified, for example based on the image descriptors of the selected images and the music descriptors, to identify images to display during playback of the playlist.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161